UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7270


WILLIAM CLYDE KARAMPOUR,

                  Petitioner - Appellant,

             v.

BRYAN WATSON,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:07-cv-00308-GEC-MFU)


Submitted:    December 16, 2008             Decided:   December 23, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Clyde Karampour, Appellant Pro Se.         Robert H. Anderson,
III, OFFICE OF THE ATTORNEY GENERAL OF             VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William Clyde Karampour seeks to appeal the district

court’s order denying his petition filed under 28 U.S.C. § 2254

(2000).     We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

             Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                 This appeal period

is “mandatory and jurisdictional.”                 Browder v. Dir., Dep’t of

Corr.,    434   U.S.   257,    264       (1978)   (quoting      United   States   v.

Robinson, 361 U.S. 220, 229 (1960)).

             The district court’s order was entered on the docket

on December 14, 2007.          The notice of appeal was filed, at the

earliest, on July 10, 2008.               Because Karampour failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                     We dispense with

oral     argument   because        the    facts   and   legal    contentions      are

adequately      presented     in    the    materials    before     the   court    and

argument would not aid the decisional process.

                                                                         DISMISSED




                                            2